OFFkEOFTHEATTORNEYGENERALOFTEXAS
                            AUSTIN
GROVER SELLERS
ArrORNEYGENER*L




Hodorabla  John H. winter8
Xaautire   Direotor
State Department oi Puqio’: welfare
Austin 3,. Texas

Dear   Sirr




            Tour letter     to
Saotiona   7 and 39 of
partment*r   q&ion

                                                  47th Loghla-
                                                  ietlone  for
                                                  cation*  as a
                                                  apartment of,
                                          84, Aota of the 4Sth
                                         i spaalffoallp    re-
                                          I5111 423, hats tG
                                        ar    Seasiod,   proylding
                                       he * Xntaks and Cartifi-
                                       rdd by the,‘Depar$ment
                                     Ation no8 .-de .of, repeal-
                          ion 7 or Seotion 39 of House Bill
                          8 47th I.ep,lalature,    aa~amndded,
                          e Pub110 ?elfare      Aat of 1941.

             *Did Senate Bill     Si, in offeat.    ale0 repeal      i
       Seotion8  7 and 39 oi     the Publlo  Xeliare    Aat of       ii
       19419

               *Xi them two seotlonr     of    the Publia  Welfare
       Aat    did not beaoma inoparatlte,       we would like   to
                                                                                     601   '

Wonorable      John fi. ivinters,    Fag@ k!



      8ubmIt        for your osnsidoratlon         the    following         addl-
      tioAA1        quertionar

            "(1)        Can the Departmcrnt of           gublia ,+olfare
      adminlrter        or suprrviss,  through           It8 aounty or
      lOOal     WOd6I8,   OOUAty fUnfS A~~ZO~rhtsd                    to?    Wfsl-
      fare     pUrpO&JW# within the OOUAty?

               "(2) can the Departmonbof  tubLIo Relran
      pay     the
              Mlariar  of tb    looal  worker8  orrgaged
     padi tina iQ adollAi&WiAe,     old A@$ A8Ot8taAQ0,
     aid to the BseaQy Blind,   ati Aid to Dependent
      Children,        a&l prrt   bi,mcIa    a4minI8tarIn.ggeneral
      fi8#i8tAAOr,       &WovI~ed   that    the iUAd8 for B;eiaral
      y~as;a~Oe         a xl
                           0R p r Op r i&
                                        frtOd
                                           oO
                                            mOUnty
                                                Oxb CN4 l

               "(3)     -A
                      tbo DspaXtmtaAt Of Fubllo  W8lfare
     pay a put          or the
                         ralaris8 Of the lOOa    worker5,
      the rsmninderbelog paid out of mumtg funds, Ii
      the worhr  la engaged In admiaistering    gemral
      aeoistanor provided Irom local fun883
               *Ii theirs   two reotiona or the law wore not
      rendered      inoperative     by Senate Bill        84 of the
      48th     Le&JlatUr~,      and if   the I)ttpal%Z6At      $8 AOt
      able     to adiolnirter    ijomral   publlo      amiistarme   IA
      lCOSr1 OOUAtifb8       It8 Oeb Out    in    the    fore&A&        qW.38.
      tions,,whRt   La your IAterpretatIoA      or the two
      S8OtiOAS; aAd what ie t&t     responsibility    Of the
      Departmat    of publio welfare    in rospmot to admix-
      latzwtion   rud suptrvieIonof general a88lotfinoe?*
               cJeOtiOA 7 Of ArtIOl@        b93U IS       as follO~8:

              *960t 7, The Sat6 Departrae& I8 hereby
      debslgnated aa thrr gtete agency to oooperate       with
      the Fedora1 Uoliemurwt Ln the proper administra-
      tion and di8trlbutioA      of FsdwAl   rurplur   oomwdi-
      tic8 aad 8~     other i!'ederal resour468    now on hand
      and arsilab I s, or that may be pmrided        In the
      future.     The atate Departmnt    is hereby dsrigaatod
      a8 the StFit5 tLgeA0 t0 8bini8ttW       OP SlI~M’VtWt r6’8-
      ferxals    and oertif foationa to the %orks Projeot
      r&ainl8trstlon,the National Youth x&iIiAl8tlWtlOA
                                                                                           602

    Eonorabla       John d,           %lnters,    Baga   3



             u!d the Civilian    ~onaervation   Carp&   The Stat8
             Departnsnt  my oooperate      with any cltp or oounty
             in any mimer     deesed nsoeeaary   for the proper
             operation  0r tb8s programs.~
                    SttOtiOA 39 Of dirti                 6930 18 as fOihW8t

                  “s%O. 39.  PO prorirlon  or thin Aat i8 Int*ntl-
             sd to rOl8AaO tha OOUJltiO8 and mUAiOipa~itiO8  iA
             this   3tate        from  8peO1flO lWJpOA#ibility
                                         the                        whloh
             is     OuPr~Atl~         bOrA8
                                     by Ohoss OOUAti98 AAd mUAlOI-
             palitier      IA.
                            support or pub110 wouare,        ohI1d wel-
             fare,   and raliar    sanlae8.      such fUAd8 whloh may
             hereafter    be appropriated     by the oountler     aAd
             muAIoipulltle8     for thoea, senlaee     may be admlnis-
             tered through the county or district          OfflOb     or
             the qtate mpartment         and If 50 admlnlstend,
             ahali   be devoted dXOiUSiV913’ to the arrViOO8          iA
             tha ObUAty or laudO@Llity         i?ddAg  EWCh I3~~I'O~ria~
             tiOA.*

                    SOAate Bill 84,              being Chapter 37,    AOts of the 46th
    Legislature,       1943, aaonda              the appropr1atIons    to your   depart-
    ElOAt,

                              by rep~all~     eaoh, every acd all         ap-
             gropr;;tioh        ood 811 langus@     and words ooatained
             iA that 80OtiOA Of euah biL1. d%siljAated            'tiVlt4OA
             of Ant&k@ and COrtlfiOatioA'          which ie WAtaIAed
             iA that dlV18IOA Of the bill          dealing   rlth    the
             Sate        partnmat of Pub110 Voltare.         ]Bo further
             titrpead I?tUX'Q8 8hQ11 be made by rirtue       Of suoh aQ-
             propriatloa,      @in& nolther   the r;oaptrollor      nor the
             Treasurer      &all   elgn or insue aqp warrant8         payable
             agaiAet     euah appropriation     sxoept for labor        or
             servloerr    already   perf’or?d   or iAdebtedAe88 alr8adJ
             Inourre4.

                    “.   .   .    .
I
                    “. . .    The intent   of tbls  balli8 to reduoe
             the total    a~proprlatlon    to the +ate   Departmsnt Of
             Kubllo   Keltare   by the amunt retiiniw,     unexpended
             IA the apgroprlation      for the DlYlSiOA   of Intake and
             certlf laatlon.

                    *.   .   .    .
Bonorable   John H. Wlntsrr,          ~660 4


            “The fast   that     there ia now no     nweraity for
      the sppropri:tim,         and    that eaonyy   #Gould bm p-o-
      tioad, . . .




          vo eawm your fixat qwatfon in the 8ffirnatlvo.
The Depwtment ef PtilioWalfak,    riah the oounty)8 oomeat,
wh adadnlatex ox t-We,       through it8 oouatp 01! loo81
vorkara, county fund8 appr tietad for valfara
in   the oounty,   8wherpl       n3
aiding 8nd ooopexatfng         vith
F eder O
       a evemma
         l      eng
                nt a gIn
                      edth eldminl8twfloo n
                                          f8ld:                       to
the needy people af the State of !fexes.
          fn oux ooweraation   vlth you v* gather that ~0uF
beoond and third queatioua are paimril     0om3em.d vith the
          nt of ~alaxler by the oounty i o your loaalv~ka~.
          aa vo have pointed Out 8bove, youlb departsent 18
           by statute to de81 vith laorlvolf8re   pooblenu,
ve do not find my spaifio    State 8ppropl8tion  fms vhloh
Honorable    John H.    ‘Hinters,    Qage 5

rot the aompeasetion       of all  offioers,      aervanta,     agents    and
publio    oontraotoro,    not provided     for in this      Oonatitution.*P
;7e ere mare     oft the taat that 0311 do recalvr          oertaia    Iredbral
rdaiaiatrativs      tundr  but aince    fheir   wo would be l%raitrd to
the tsrxa of the ledor&        grant,    TN do not undertake         to para
upon   your authority     to use Federal      fundo for those purp0808~

             MO bellaw     that     ourm$iwer8 to your in3tiry     above
lntumntr4     msh ~bumo*saary        for ua to anmmr the gusstionr
popounded      in the ooncluding pa+egro,7h of your letter,           The
proriaion8    of Seotion 39 do not 'release        the oountieu    and
mtlnioip~~itiea     in this    State fram the r,p6oifio    Peagona~bilit$-.:
whioh i8 ourrently       borne by those counties      and muniaipnlities
in 8UppOrh Or pUbi%         Wl)ifam,  Ohild %eif~O,     and r4liOr ler-
?'5098."    The fund6 whioh .aa]r be egpropriated       by the oomties
end munfoipelitiss       for these 8m~iorss my be ednlnistared,            38
abore atated,     b:: the Depert.uent    of FLubrio Felftare  through Its
oounfy end looai      workers, althia    the oounty rbsre    thee4 rnadr
hsro been opproprIatedr

                                                   Yatm    rn,ry truly




                                                               David :‘;untah
                                                                   Matatanb